                            IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION



TONYA A. FAVOT,                                        )
                                                       )
               Plaintiff,                              )
                                                       )       NO. 3:18-cv-01274
               v.                                      )       JURY DEMAND
                                                       )
NISSAN NORTH AMERICA, INC. and                         )       JUDGE RICHARDSON
JAMES ADAMS,                                           )       MAGISTRATE JUDGE BROWN
                                                       )
               Defendant.                              )


                                              ORDER

       A lengthy telephone call was held with the parties on September 30, 2019. A number of

topics were included in the discussion starting with a Motion for a hearing to Continue the Trial

and Dispositive Motion Deadline by the Defendant, Nissan (DE 69) A Motion to Continue the

Trial and Dispositive Motion deadline (DE 72) filed by the Plaintiff and finally a Motion to Refer

the Case for a Settlement Conference by the Plaintiff (DE 75).

       During the course of the conference, Defendant’s counsel advised he intended to file a

Motion to Dismiss the Complaint because the Plaintiff had committed perjury during the

proceedings.

       The Plaintiff’s Motion for a Hearing or in the alternative for the filing of declarations

concerning the Plaintiff’s need for maintaining the trial date is granted and the Plaintiff’s alternate

request for Leave to Obtain and File Declarations from doctors Webb and Yank concerning the

Plaintiff’s need for a prompt resolution of this matter may be obtained and filed.
       This case is under a Scheduling Order (DE 64 and 65) entered July 18, 2019. This order

provided discovery would be completed by September 13, 2019 and the Dispositive Motions

would be filed no later than October 11, 2019. These deadlines were set by joint motions of the

Parties with the intent of maintaining the February 25, 2020 trial date set by the Trial Court in DE

60. The Motion to Continue the Trial and Other Deadlines (DE 69) is denied without prejudice at

this point. The Magistrate Judge sees no reason discovery should not be completed and dispositive

motions filed in accordance with the current deadline. The Plaintiff has presented evidence of the

need to maintain the current trial while the Defendant has presented the evidence of unavailability

of co-counsel and the Defendant’s primary HR witness who may well be designated as the

corporate representative at the trial are pregnant and expecting child birth very close the scheduled

trial date. Defendant’s argument these developments require a delay in the trial date are valid

arguments and apparently will require some further development given the Plaintiff’s insistence

of her need an early trial due to her medical condition. In order to see if there is any reasonable

way to preserve the trial date, it is necessary to maintain the current discovery and dispositive

motion deadline.

       It would appear if a delay in the trial is necessary, any trial date would be subject to Judge

Richardson’s criminal docket which takes priority and other civil cases which may be substantially

older than this case and would likely delay this case into June, July or later.

       There was considerable discussion about the possibility of ADR and the parties indicated

they would request mediation before me if one was to be held. Plaintiff has now filed such a

motion. Normally, I would not conduct mediation in a case where I am also the case manager

unless any matters that I would be expected to rule on had been resolved.
       It also appeared from discussion with the parties a settlement would be unlikely until the

Defendant obtained a ruling on their anticipated motions. Accordingly, the Motion to Set the

Matter for a Settlement Conference either before myself or another Magistrate Judge is temporarily

denied pending further developments.

       The Magistrate Judge will express some concern the pleadings in the matter have become

a bit sharp in their language, the parties are urged to keep in mind unnecessarily strong language

does not assist in settlement efforts or help the Court decide motions.

       Likewise, the Magistrate Judge noted a lengthy article in the Tennessean a week or so ago

about this case and another article this week on the case that was just severed from this case in the

Tennessean. The articles quoted extensively from the Complaint without any reference to the

Defendant’s Answer or the fact a Complaint only states one side of litigation and nothing in the

complaint has been proven. There were no quotes by counsel representing the parties in the article.

The Press, of course, has a right to quote from court pleadings. Because of the publicity to date,

the parties are reminded they should keep in mind Local Rule 83.04 should there be further media

attention to the case. Cases are to be tried in court not in the media.

       SO, ORDERED.


                                       /s/ Joe B. Brown______________
                                       Joe B. Brown
                                       United States Magistrate Judge
